UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

TAMMY R.,
Plaintiff,
Vv. 20-CV-796 (JLS)

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

DECISION AND ORDER
Plaintiff Tammy R.! brought this action pursuant to 42 U.S.C. § 405(¢),
seeking review of the Commissioner of Social Security’s determination that she was
not disabled. Dkt. 1. After reviewing the administrative record and carefully
considering the parties’ arguments, the Court denies Plaintiffs motion for judgment
on the pleadings and grants the Commissioner’s cross-motion for judgment on the
pleadings.
PROCEDURAL HISTORY
On April 1, 2015, Plaintiff applied for Supplemental Security Income (“SSI”)

and Disability Insurance Benefits (“DIB”), claiming she had been disabled since

 

! Pursuant to the Western District of New York’s November 18, 2020 Standing
Order regarding the naming of plaintiffs in Social Security decisions, this Decision
and Order identifies Plaintiff by first name and last initial.
August 3, 2013. Tr. 15.2 After her application was denied, id. at 95, Plaintiff
requested a hearing before an Administrative Law Judge (“ALJ”), which took place
on June 13, 2017, id. at 38. The ALJ issued a decision on August 29, 2017, finding
that Plaintiff was not disabled. Id. at 26. Plaintiff appealed the ALJ’s decision, but
on July 27, 2018, the Appeals Council denied her request for review, finalizing the
Commissioner's decision. Id. at 1.

Following the Appeals Council’s denial, Plaintiff filed a civil action against
the Commissioner in the Western District of New York, seeking review of the ALJ’s
decision. Id. at 1812-15. On July 3, 2019, upon mutual agreement by the parties,
the Court reversed the Commissioner’s decision and remanded the case for further
administrative proceedings. [d. at 1310-11.

On remand, the Appeals Council directed the ALJ to address an issue
regarding his determination that Plaintiff could perform other work in the national
economy. /d. at 1306. On February 11, 2020, Plaintiff testified at a second hearing
before the same ALJ. Jd. at 1267. Again, the ALJ found that Plaintiff was not
disabled, issuing his decision on March 4, 2020. Jd. at 1258.

Having exhausted her administrative remedies, Plaintiff commenced the
action currently before the Court. Dkt. 1. Both parties moved for judgment on the

pleadings. Dkts. 14, 16, 17.

 

2 The administrative record of proceedings before the Social Security
Administration was split into two parts, Dkts. 11 and 12. References to the
administrative record are denoted “Tr. __.” The provided page numbers correspond
to the pagination located in the lower right corner of each page of the record.

2
LEGAL STANDARDS
I, District Court Review

“The scope of review of a disability determination . . . involves two levels of
inquiry. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). First, the Court must
“decide whether [the Commissioner] applied the correct legal principles in making
the determination.” Jd. The Court’s review for legal error ensures “that the
claimant has had a full hearing under the .. . regulations and in accordance with
the beneficent purposes” of the Social Security Act. See Moran v. Astrue, 569 F.3d
108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).
Second, the Court “decide[s] whether the determination is supported by ‘substantial
evidence.” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

“Substantial evidence” is “more than a mere scintilla” and “means such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations
and citations omitted). The Court does not “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (internal
quotations and citations omitted). But “[t]he deferential standard of review for
substantial evidence does not apply to the Commissioner’s conclusions of law.”
Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003). Indeed, if “a reasonable basis
for doubt whether the ALJ applied correct legal principles” exists, applying the
substantial evidence standard to uphold a finding that the claimant was not

disabled “creates an unacceptable risk that a claimant will be deprived of the right
to have her disability determination made according to correct legal principles.”
Johnson, 817 F.2d at 986.
Il. Disability Determination

In denying Plaintiff's application, the ALJ evaluated Plaintiffs claim under
the Social Security Administration’s five-step evaluation process for disability
determinations. See 20 C.F.R. §§ 404.1520(a), 416.920(a){2). At the first step, the
ALJ determines whether the claimant currently is engaged in substantial gainful
employment. Id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(—). If so, the claimant is not
disabled. Id. If not, the ALJ proceeds to step two. Jd. §§ 404.1520(a)(4),
416.920(a)(4).

At step two, the ALJ decides whether the claimant suffers from any severe
impairments. Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If there are no severe
impairments, the claimant is not disabled. Jd. If there are any severe impairments,
the ALJ proceeds to step three. Jd. §§ 404.1520(a)(4), 416.920(a)(4).

At step three, the ALJ determines whether any severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations. Id. §§ 404.1520(a)(4)(iii), 416.920(a)(4) ii). If the claimant’s severe
impairment or combination of impairments meets or equals an impairment listed in
the regulations, the claimant is disabled. Id.

But if the ALJ finds that no severe impairment or combination of
impairments meets or equals any in the regulations, the ALJ proceeds to calculate

the claimant’s residual functional capacity (“RFC”). Id. §§ 404.1520(a)(4)(iv), (d)-();
416.920(a)(4)(iv), (d)-(e). The RFC is a holistic assessment of the claimant that
addresses the claimant’s medical impairments—both severe and non-severe—and
evaluates the claimant’s ability to perform physical or mental work activities on a
sustained basis, notwithstanding limitations for her collective impairments. See id.
§§ 404.1545, 416.945.

After determining the claimant’s RFC, the ALJ proceeds to step four. Id.

§§ 404.1520(e), 416.920(e). If the claimant can perform past relevant work, he or
she is not disabled and the analysis ends. Id. §§ 404.1520(f), 416.920(f). But if the
claimant cannot perform past relevant work, the ALJ proceeds to step five. Id.

§§ 404.1520(a)(4)av), (f); 416.920(a)(4)Gv), (f).

In the fifth and final step, the Commissioner must present evidence showing
that the claimant is not disabled because the claimant is physically and mentally
capable of adjusting to an alternative job. See id. §§ 404.1520(a)(4)(v), (g);
416.920(a)(4)(v), (g); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). More
specifically, the Commissioner must prove that the claimant “retains a residual
functional capacity to perform alternative substantial gainful work which exists in
the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quoting
Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986)).

DISCUSSION
I. The ALJ’s Decision
The ALJ analyzed Plaintiffs claim for SSI and DIB under the process

detailed above. At step one, the ALJ found that Plaintiff had not engaged in
“substantial gainful activity” since the alleged onset date of August 3, 2013. Tr.
1248.

At step two, the ALJ found that Plaintiff had the following severe
impairments: degenerative joint disease of the right shoulder, carpal tunnel
syndrome, depression, and anxiety. Id. The ALJ also considered Plaintiffs other
impairments but determined that the following were non-severe: diabetes mellitus,
hypertension, asthma, obstructive sleep apnea, obesity, bilateral knee
osteoarthritis, and obsessive-compulsive disorder. Id.

At step three, the ALJ found that the Plaintiffs impairments, alone or in
combination, did not meet or medically equal any of the impairments listed in the
regulations. Id. at 1249.

At step four, the ALJ determined that Plaintiff had the RFC to perform light
work with the following additional limitations:

[Plaintiff] would be prohibited from climbing ladders, ropes, or
scaffoldings; further limited to only occasional climbing of ramps and
stairs; occasional balancing, stooping, kneeling, crouching, or crawling;
would be limited to frequent reaching with the right upper extremity,
the right upper extremity being dominant, but no overhead reaching
with the same upper extremity (right); frequent handling and fingering
bilaterally; would need to avoid concentrated exposure to irritants such
as fumes, odors, dusts, gases, poorly ventilated areas; need to avoid all
exposure to slippery and uneven surfaces as well as hazardous
machinery, unprotected heights, and open flames; would be limited to
doing simple, routine, and repetitive tasks, working in a low-stress job,
which would be defined as being free of fast-paced production
requirements, with no hazardous conditions; only occasional decision
making required; only occasional changes in work setting; could have
only occasional interaction with coworkers and supervisors, but no
tandem tasks; and no direct interaction with the general public.
Id. at 1251. Completing step four, the ALJ concluded that Plaintiff was unable to
perform any past relevant work. Id. at 1257.

At step five, relying on the testimony of a vocational expert and considering
Plaintiffs age, education, work experience, and RFC, the ALJ determined that jobs
exist in significant numbers in the national economy that Plaintiff could perform.
Id. These potential occupations included a fastener, marker, and bander. Id. at
1258. Accordingly, the ALJ found that Plaintiff was not disabled, as defined in the
Social Security Act, from the alleged onset date through the date of the decision. Id.
II. Analysis

Plaintiff raises two issues on appeal. First, she argues that the ALJ failed to
properly evaluate and account for her bilateral knee osteoarthritis. Dkt. 14-1, at 1.
Second, she claims that the RFC determination is a product of the ALJ’s lay
judgment, lacking substantial evidentiary support. Id. Specifically, Plaintiff
suggests that consultative examiner Dr. Donna Miller’s 2015 opinion is stale. Id. at
26. In response, the Commissioner asserts that the ALJ correctly determined that
Plaintiffs knee impairment was non-severe. Dkt. 16-1, at 7. Further, the
Commissioner argues that substantial evidence supports the RFC determination.
Id. at 10.

For the reasons discussed below, the Court concludes that the ALJ properly
evaluated and accounted for Plaintiffs knee impairments and that substantial
evidence supports the RFC determination. Therefore, the decision of the

Commissioner is affirmed.
A. The ALJ Properly Determined That Plaintiffs Knee Impairment
Was Non-Severe.

The ALJ determined that Plaintiffs bilateral knee osteoarthritis was non-
severe, noting that recent records indicated Plaintiff ambulated with a normal gait
and displayed full strength in her lower extremities. Tr. 1249. Plaintiff argues that
the ALJ’s determination was in error and that the RFC fails to account properly for
her knee impairment. Dkt. 14-1, at 21. The Court disagrees.

At step two of the evaluation process, the ALJ gauges the medical severity of
the claimant’s impairments. 20 C.F.R. § 404.1520(a)(4)(ii). A severe impairment is
“any impairment or combination of impairments which significantly limits [the
claimant’s] physical or mental ability to do basic work activities... .” Id.

§ 404.1520(c). An impairment that “would have no more than a minimal effect on
an individual’s ability to work” is “not severe.” SSR 85-28, 1985 WL 56856, at *3
(S.S.A. Jan. 1, 1985). When the record contains conflicting medical evidence, it is
“within the province of the ALJ to resolve” those conflicts. Veino v. Barnhart, 312
F.3d 578, 588 (2d Cir. 2002).

An ALJ’s error in evaluating the severity of an impairment is harmless when
the ALJ considers the impairment in subsequent steps. Reices-Colon v. Astrue, 523
F. App’x 796, 798 (2d Cir. 2013); see 20 C.F.R. § 404.1545(a)(2) (“We will consider all
of your medically determinable impairments of which we are aware, including your
medically determinable impairments that are not “severe” ... when we assess your

[RFC].”). If the ALJ fails to account for the claimant’s non-severe impairments in
the RFC determination, remand is required. Zochios v. Berryhill, No. 17-CV-6207-
FPG, 2018 WL 1835451, at *8 (W.D.N.Y. Apr. 18, 2018).

Here, substantial evidence supports the ALJ’s determination that the
objective record did not establish the “intense, persistent, and limiting effects [of
Plaintiffs knee impairment] to the extent alleged.” Tr. 1254. The record indicates
“only intermittent gait limitations,” id. at 1256, resulting from recent accidents
rather than Plaintiffs bilateral knee osteoarthritis, see id. at 983 (slipping on ice);
id. at 1026 (falling on stairs); id. at 1798 (falling while walking her dog). Moreover,
Plaintiffs condition improved following her injuries, with her doctor noting that
Plaintiff was able to ambulate with a non-antalgic gait and without the use of a
cane. Id. at 1800. The doctor advised Plaintiff that weight loss and exercise would
improve her symptoms, specifically recommending that she begins biking or
swimming. Id. at 1801. Given this evidence, the ALJ could reasonably conclude
that Plaintiffs knee impairment would only minimally affect her ability to work.

The Court notes that even if the ALJ had erroneously evaluated the severity
of Plaintiffs impairment at step two, the error would have been harmless. The
ALJ’s decision indicates that both severe and non-severe impairments factored into
the RFC determination, explicitly explaining that the restriction to light work with
postural modifications accommodated Plaintiffs bilateral knee osteoarthritis. Id. at
1256. Because no other impairments identified at step two would affect Plaintiffs

mobility, see id. at 1248-49, the limitations on Plaintiffs balancing, stooping,
kneeling, crouching, and crawling directly addressed her knee impairment.
Therefore, Plaintiff cannot justify remand on this basis.

B. Substantial Evidence Supports the ALJ’s RFC Determination.

After considering the record in its entirety, the ALJ properly determined that
Plaintiff had the RFC to perform light work with several additional limitations. Id.
at 1251. Plaintiff contends that the ALJ’s determination lacks substantial
evidentiary support and instead reflects the ALJ’s own interpretation of “bare
examination findings.” Dkt. 14-1, at 24. In support of this theory, Plaintiff argues
that Dy. Miller’s 2015 opinion detailing Plaintiffs physical functioning is stale. Id.
at 26.

A stale medical opinion “does not constitute substantial evidence to support
an ALJ’s findings.” Majdandzic v. Comm ’r of Soc. Sec., No. 17-CV-1172-FPG, 2018
WL 5112273, at *8 (W.D.N.Y. Oct. 19, 2018) (citing Camille v. Colvin, 104 F. Supp.
3d 329, 343-44 (W.D.N.Y. 2015), aff'd, 652 F. App’x 25 (2d Cir. 2016)). The age of an
opinion alone does not render it stale; rather, an opinion may be stale when the
record indicates a subsequent deterioration of the claimant’s condition. Clark v.
Comm’r of Soc. Sec., No. 18-CV-0509-MJR, 2019 WL 3886723, at *38 (W.D.N.Y. Aug.
19, 2019); see also Beaman v. Comm of Soc. Sec., No. 18-CV-1344, 2020 WL
473618, at *4 (W.D.N.Y. Jan. 28, 2020) (recognizing that a “more dated opinion may
constitute substantial evidence if it is consistent with the record as a whole

notwithstanding its age”).

10
In contrast, an improvement in the claimant’s condition does not render an
earlier opinion stale. See, e.g., Clark, 2019 WL 3886723, at *4 (determining that the
consultative examiner’s opinion was not stale when plaintiffs condition improved
after surgery); Carney v. Berryhill, No. 16-CV-269-FPG, 2017 WL 2021529, at *6-7
(W.D.N.Y. May 12, 2017) (finding the consultative examiner’s opinion was not stale,
even after plaintiffs subsequent fall and injury, when plaintiffs condition showed
improvement).

As evidence of her deteriorating condition, Plaintiff points to her carpal
tunnel surgeries, trigger fingers, and knee pain. Dkt. 14-1, at 26; Dkt. 17, at 2. The
record suggests, however, that Plaintiffs condition has generally improved.
Postoperative examination notes indicate that Plaintiffs preoperative carpal tunnel
symptoms had “mostly resolved.” Tr. 1013, 1034. Plaintiff responded well to
cortisone injections in her hands, which reduced her finger pain. Jd. at 1440.
Following her series of falls, Plaintiff was able to ambulate with a non-antalgic gait
and without the use of an assistive device. Jd. at 1800. Although the record
chronicles Plaintiffs ongoing hand and knee issues, the Court does not find
sufficient evidence that Plaintiffs condition has deteriorated in the period following
Dr. Miller’s examination. As such, Dr. Miller’s opinion detailing Plaintiffs physical
functioning is not stale.

Plaintiff correctly asserts that “an ALJ is not a medical professional, and ‘is
not qualified to assess a claimant’s RFC on the basis of bare medical findings.”

Williams v. Comm’r of Soc. Sec., 366 F. Supp. 3d 411, 416 (W.D.N.Y. 2019) (quoting

11
Ortiz v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y. 2018)). But it is the ALJ, and
not a medical source, who is responsible for assessing a claimant's RFC. 20 C.F.R.
§§ 404.1546(c), 404.1527(d)(2). The ALJ must consider all the relevant evidence
contained in the record when making the RFC determination. Id. §§ 404.1545(a)(3),
416.945(a)(8). An ALJ’s reliance on medical notes and opinions contained in the
record does not constitute a lay interpretation of raw medical data. See Ramsey v.
Comm’r of Soc. Sec., 830 F. App’x 37, 39 (2d Cir. 2020). There is no requirement
that the RFC exactly match any individual medical opinion, see Matta v. Astrue, 508
F. App’x 53, 56 (2d Cir. 2013), and it is not an error to deviate from a consultative
examiner's recommendations to decrease a claimant’s RFC based on other evidence
in the record, see Ramsey, 830 F. App’x at 39.

“[W]here there are no obvious gaps in the administrative record, and where
the ALJ already possesses a complete medical history,” an ALJ can determine a
claimant’s RFC without relying on lay speculation. See Clark, 2019 WL 3886723, at
*6 (quoting Rosa, 168 F.3d at 79 n.5). Furthermore, when the record is complete,
“the ALJ is under no obligation to seek additional information in advance of
rejecting a benefits claim.” Rosa, 168 F.3d at 79 n.5; see also Janes v. Berryhill, 710
F. App’x 33, 34 (2d Cir. 2018) (“The ALJ is not required to develop the record any
further when the evidence already presented is adequate ....”) (internal quotation
marks and citation omitted).

Plaintiff argues that the ALJ’s RFC determination was a mere “guesstimate.”

Dkt. 14-1, at 27; Dkt. 17, at 4. But the ALJ relied on a record containing over 1,300

12
pages of treatment records, examination reports, and progress notes spanning from
August 2013 to January 2020. See Dkt. 11; Dkt. 12. It was appropriate for the ALJ
to weigh and resolve any conflicting evidence in the record when determining
Plaintiffs RFC. See Micheli v. Astrue, 501 F. App’x 26, 29 (2d Cir. 2012)
(recognizing that “it is the sole responsibility of the ALJ to weigh all medical
evidence and resolve any material conflicts in the record”).

The ALJ noted that neither the record as a whole nor Dr. Miller’s examining
opinion corroborated the alleged severity of Plaintiffs physical impairments. Tr.
1253. After flagging several inconsistencies in the record, id. at 1252-54, the ALJ
detailed the weight he gave various examining opinions and explained how he
incorporated Plaintiffs impairments into the RFC determination, td. at 1255-56.

For example, in a report detailing Plaintiffs physical functioning,
consultative examiner Dr. Miller noted that Plaintiff maintained full range of
motion of her shoulders, cervical spine, elbows, forearms, wrists, and ankles, with
no signs of edema or muscular atrophy. Id. at 676-77. Plaintiff had no difficulties
rising from her chair, changing for-the exam, or getting on and off the exam table.
Id. at 676. Although the doctor diagnosed Plaintiff with diabetes, asthma,
hypothyroidism, sleep apnea, vertigo, mild degenerative joint disease, and obesity,
she determined that Plaintiffs prognosis was stable. Id. at 677. Dr. Miller
recommended that Plaintiff avoid irritants that could exacerbate her asthma but

made no additional recommendations limiting her physical capabilities. Id.

13
Relying on Dr. Miller's opinion and the record as a whole, the ALJ adopted
the examiner’s recommendation but further decreased Plaintiffs RFC to
accommodate her alleged difficulties. Id. at 1256. Where, as here, the RFC
assessment is more restrictive than the medical opinions of record, there is
generally no basis for remand. See, e.g., Threatt v. Comm’r of Soc. Sec., No. 19-CV-
25, 2020 WL 4390695, at *5 (W.D.N.Y. Jul. 31, 2020); Baker o/b/o Baker v,
Berryhill, No. 15-CV-948, 2018 WL 1173782, at *3 (W.D.N.Y. Mar. 6, 2018); Castle
v. Colvin, No. 15-CV-113, 2017 WL 3939362, at *8 (W.D.N.Y. Sept. 8, 2017).

The Court concludes that substantial evidence in the record supports the
RFC determination, including the additional restrictions incorporated by the ALJ.
The RFC is therefore not a product of lay speculation. The ALJ explained the basis
for his determination and accounted for each of Plaintiffs severe and non-severe
impairments. Because there are no obvious gaps in the record, the ALJ was under

no obligation to expand it.

14
CONCLUSION

For the reasons stated above, Plaintiffs motion for judgment on the
pleadings, (Dkt. 14), is DENIED, and the Commissioner’s cross-motion for
judgment on the pleadings, (Dkt. 16),1is GRANTED. The decision of the

Commissioner is AFFIRMED.

SO ORDERED.

Dated: July 9, 2021
Buffalo, New York

   

Kl

—

JOHN L/ SINA
UNITED/STATES DISTRICT JUDGE

 

 
